DISMISS; and Opinion Filed February 25, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01460-CV

                KELLY GATHRIGHT AND ALL OCCUPANTS, Appellants
                                    V.
                         MARY M. STEPHENS, Appellee

                       On Appeal from the County Court at Law No. 1
                                    Hunt County, Texas
                            Trial Court Cause No. CC1300323

                             MEMORANDUM OPINION
                           Before Justices O'Neill, Myers, and Brown
                                   Opinion by Justice O'Neill
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated October 23, 2013, we notified appellants the $195 filing fee was due. We

directed appellants to remit the filing fee within ten days and expressly cautioned appellants that

failure to do so would result in dismissal of the appeal. Also by postcard dated October 23,

2013, we notified appellants the docketing statement had not been filed in this case. We directed

appellants to file the docketing statement within ten days. We cautioned appellants that failure to

do so might result in dismissal of this appeal. By letter dated December 27, 2013, we informed

appellants that the County Clerk had notified the Court that the clerk’s record had not been filed

because appellants had not paid for or made arrangements to pay for the clerk’s record. We

directed appellants to file written verification that they had paid for or made arrangements to pay
for the clerk’s record or that they had been found entitled to proceed without payment of costs.

We cautioned appellants that if they did not file the required documentation within ten days, we

might dismiss the appeal without further notice. To date, appellants have not paid the filing fee,

filed a docketing statement, provided the required documentation regarding the clerk’s record, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b)(c).




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE

131460F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KELLY GATHRIGHT AND ALL                              On Appeal from the County Court at Law
OCCUPANTS, Appellants                                No. 1, Hunt County, Texas
                                                     Trial Court Cause No. CC1300323.
No. 05-13-01460-CV        V.                         Opinion delivered by Justice O'Neill.
                                                     Justices Myers and Brown participating.
MARY M. STEPHENS, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee MARY M. STEPHENS recover her costs of this appeal
from appellants KELLY GATHRIGHT AND ALL OCCUPANTS.


Judgment entered this 25th day of February, 2014.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE




                                             –3–